          Case 1:20-cv-04042-JPC Document 27 Filed 08/04/21 Page 1 of 3




Joseph A. Nett
jnett@brandtapply.com

Attorney for Defendant
Brand & Tapply, LLC
555 Washington Street, Suite 6
Wellesley, MA 02482


                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
___________________________________
NATIONAL UNION FIRE INSURANCE )
COMPANY OF PITTSBURGH, PA           )
            Plaintiff,              )
                                    )
v.                                  )    1:20-cv-04042-JPC
                                    )
ACCELERATED COURIER, INC,           )
                                    )
            Defendant.              )
___________________________________ )

  DEFENDANT’S MOTION TO COMPEL INITIAL DISCLOSURES AND REQUEST
   FOR ATTORNEY’S FEES AND SANCTIONS PURSUANT TO FED. R. CIV. P. 37

       Defendant, Accelerated Courier, Inc., (“Accelerated”), hereby moves this Honorable

Court for an Order pursuant to Fed. R. Civ. P. 37(a)(3)(A), compelling Plaintiff National Union

Fire Insurance Company of Pittsburgh, PA’s (“National Union” or the “Plaintiff”) to produce

Initial Disclosures and responses to Defendant’s Interrogatory Requests and Requests for the

Production of Documents, as required by Fed. R. Civ. P. 26.

       The Defendant also requests that this Court sanction the Plaintiff and order him to pay the

reasonable attorney’s fees and costs incurred by the Defendant in bringing this motion, pursuant

to Fed. R. Civ. P. 37(b)(2)(C) and in light of Plaintiff’s failure to comply with the deadline given

by this Court the July 1, 2021 pretrial conference.

                                 RELEVANT BACKGROUND



                                                 1
         Case 1:20-cv-04042-JPC Document 27 Filed 08/04/21 Page 2 of 3




       In compliance with the Civil Management Plan and Scheduling Order entered in this

matter, Defendant submitted Initial Disclosures, Interrogatory Requests, and Requests for the

Production of Documents to the Plaintiff on March 11, 2021. See Exhibits 1-4. Defendant’s

counsel contacted Plaintiff’s counsel on numerous occasions, seeking Plaintiff’s Initial

Disclosures or responses to Defendant’s discovery requests. See Exhibit 5. Plaintiff disregarded

both the scheduling order and these requests, providing no discovery in response.

       At the Defendant’s request, the Court then held a pre-motion discovery conference on

July 1, 2021, to discuss Plaintiff’s failure to provide Initial Disclosures or responses to

Defendant’s Interrogatory Requests and Requests for the Production of Documents. See Exhibit

6. In this conference, Plaintiff’s counsel provided no explanation for his extensive delays in

responding to Defendant’s discovery demands; the Court ordered Plaintiff to provide the

required disclosures and responses within two weeks and extended the discovery deadline to

August 27, 2021. See Exhibit 7. Notwithstanding the Court’s directive—and the parties’

agreement thereto—during the July 1, 2021 conference, Plaintiff’s counsel failed to produce any

discovery responses and disclosures by July 15, 2021, as ordered. Significantly, this failure has

hindered Defendant’s ability to proceed with discovery as the Defendant continues to be unable

to seek the deposition of the Plaintiff as a result of Plaintiff’s noncompliance with discovery

requirements.

       In addition to compelling the Plaintiff to produce the outstanding discovery, the

 Defendant requests that this Honorable Court sanction the Plaintiff, due to the Plaintiff’s

 disregard of his discovery obligations and the agreement made before this Court in the July 1,

 2021 conference. As part of the sanction against the Plaintiff, the Defendant requests

 reasonable attorney’s fees and costs in filing his Motion to Compel and the foregoing Motion



                                               2
                     Case 1:20-cv-04042-JPC Document 27 Filed 08/04/21 Page 3 of 3




          pursuant to Fed. R. Civ. P. 37(b)(2)(C).

                                                           CONCLUSION

                  For all the foregoing reasons, the Defendant respectfully requests that this Court compel

         the Plaintiff pursuant to Fed. R. Civ. P. 37(a)(3)(A) to produce Initial Disclosures and responses

         to Defendant’s discovery requests within ten (10) days and sanction the Plaintiff pursuant to Fed.

         R. Civ. P. 37(b)(2)(C) for his continued disregard of his discovery obligations and failure to

         comply with the Court’s directive in the July 1, 2021 conference by awarding the Defendant

         reasonable attorney’s fees and costs.


                                                                            Respectfully submitted,

                                                                            Defendant,
                                                                            Accelerated Courier, Inc.
                                                                            By its attorney,


         July 19, 2021                                                      ____/s/ Joseph A. Nett______

                                                                            Joseph Nett, Esq.
                                                                            jnett@brandtapply.com
                                                                            Brand & Tapply, LLC
                                                                            555 Washington Street, Suite 6
                                                                            Wellesley, MA 02482
                                                                            Tel. (781) 431-7878
                                                                            Fax    (781) 431-7844

In light of Plaintiff's apparent production of the outstanding items, see
Dkt. 26, this request is denied without prejudice.




SO ORDERED.                      ___________________________
Date: August 4, 2021             JOHN P. CRONAN
      New York, New York         United States District Judge




                                                                     3
